     Case 3:20-cv-00037-GEC Document 9 Filed 08/04/20 Page 1 of 2 Pageid#: 25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division

JOSEPH DRAEGO,                            )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )             Civil Action No.: 3:20-cv-37
                                          )
RASHALL M. BRACKNEY, et al.,              )
                                          )
              Defendants.                 )

              DEFENDANT JOSEPH PLATANIA’S MOTION TO DISMISS

        Defendant Joseph D. Platania, by counsel and pursuant to Federal Rule of Civil

Procedure 12(b)(1), moves to dismiss Plaintiff Joseph Draego’s Complaint for the reasons set

forth in the accompanying Memorandum in Support of Motion to Dismiss.

                                          Respectfully submitted,

                                          /s/ __________________________
                                          A. Anne Lloyd (VSB No. 79105)
                                          Assistant Attorney General
                                          Blaire Hawkins O’Brien (VSB No. 83961)
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          202 North 9th Street
                                          Richmond, Virginia 23219
                                          Telephone: (804) 786-5315
                                          Telephone: (804) 371-0977
                                          Facsimile: (804) 371-2087
                                          Email: alloyd@oag.state.va.us
                                          Email: bo’brien@oag.state.va.us

                                          Counsel for Defendant Joseph D. Platania

Mark R. Herring
Attorney General of Virginia

Victoria N. Pearson
Samuel T. Towell
Deputy Attorneys General
  Case 3:20-cv-00037-GEC Document 9 Filed 08/04/20 Page 2 of 2 Pageid#: 26




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, copies of the foregoing were served on the pro se

party of record, via UPS, postage prepaid, at the address listed below, and were sent by email to

all parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s CM/ECF System.

                                          Joseph Draego
                                        730 Montei Drive
                                      Earlysville, VA 22936

                                              Respectfully submitted,

                                              /s/ __________________________
                                              A. Anne Lloyd (VSB No. 79105)
                                              Assistant Attorney General
                                              Blaire Hawkins O’Brien (VSB No. 83961)
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 786-5315
                                              Telephone: (804) 371-0977
                                              Facsimile: (804) 371-2087
                                              Email: alloyd@oag.state.va.us
                                              Email: bo’brien@oag.state.va.us

                                              Counsel for Defendant Joseph D. Platania
